                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

ROBERT BAILEY,

                           Plaintiff,                                     4:18CV3132

        vs.                                                                 ORDER

CITY OF BELLEVUE, NEBRASKA, a
political subdivision of the State of Nebraska;

                           Defendant.

       This matter is before the Court on the Motion for Leave Permitting Withdrawal of Counsel
(Filing No. 19) filed by Adams & Sullivan, P.C., L.L.O, and its attorneys, Patrick J. Sullivan, Molly
J. Miller and Travis M. Jacott, counsel of record for Defendant, City of Bellevue, Nebraska. The
firm of Adams & Sullivan seeks to withdraw from representation of the City of Bellevue under Neb.
Ct. R. of Prof. Cond. §3-501.16 and because the City has requested such withdrawal. Accordingly,


       IT IS ORDERED:
       1. The Motion for Leave Permitting Withdrawal of Counsel (Filing No. 19) is granted. The
              firm of Adams & Sullivan, P.C., L.L.O, and its attorneys of record shall be permitted to
              withdraw from their representation of Defendant, the City of Bellevue, Nebraska.
       2. Counsel shall immediately serve copies of this Order on the City of Bellevue, and
              thereafter file proof of service showing compliance with this Order, listing the names
              and addresses of the persons to whom notice was sent. Counsel will not be relieved of
              applicable duties to the Court, their client, and opposing counsel until such proof of
              service is filed.
       3. Because the City of Bellevue cannot litigate in this forum without representation by
              licensed counsel, see Rowland v. Cal. Men’s Colony, 506 U.S. 194, 202-03 (1993),
              within thirty days of receiving notice of this Order, the City of Bellevue shall obtain the
              services of new counsel and have that attorney file an appearance on its behalf. If
              substitute counsel does not enter an appearance on behalf of the City of Bellevue
              within thirty days of receiving notice of this Order, the Court may file an entry
              and/or judgment of default against it without further notice.
Dated this 8th day of March, 2019.

                                     BY THE COURT:


                                     s/ Michael D. Nelson
                                     United States Magistrate Judge
